Citation Nr: 0947438	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  08-24 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased initial evaluation for a 
callous of the right 4th and 5th toe, including tinea pedis, 
currently evaluated as noncompensably disabling.

2.  Entitlement to an increased initial evaluation for 
numbness of the left thumb, status post division digital 
nerve, minor hand, currently evaluated as noncompensably 
disabling.

3.  Entitlement to an increased initial evaluation for a 
right side corneal scar, residual of herpes simplex, 
currently evaluated as noncompensably disabling.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to 
September 1992, and from February 2003 to October 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that granted the Veteran's above claims.  
The Veteran continues to disagree with the initial 
noncompensable evaluation assigned all these disabilities.  A 
hearing before the Board in August 2009; the transcript is of 
record.


FINDINGS OF FACT

1.  The Veteran's callous of the right 4th and 5th toe right, 
including tinea pedis causes no pain or tenderness, and no 
loss of range of motion, but does consist of a small 
maceration between the Veteran's third and fourth, and fourth 
and fifth, toes, a small callus on the fifth toe, and 
onychomycoses with dystrophic nail changes of the right great 
toenail; this symptomatology is not consistent with more than 
a mild foot injury.

2.  The Veteran's numbness of the left thumb, status post 
division digital nerve, minor hand, consists of a well healed 
scar without evidence of skin breakdown, with no evidence of 
painful motion or loss of range of motion, and findings of 
mild pruritis and numbness.

3.  The Veteran's right side corneal scar is minimal, 2 mm 
long, and causes no visual field defect, with no objective 
findings that his refractive error and presbyopia are related 
to his service-connected corneal scar.


CONCLUSIONS OF LAW

1.  The criteria for an increased initial compensable 
evaluation for the Veteran's callous of the right 4th and 5th 
toe, including tinea pedis, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, 4.118, 
Diagnostic Codes 5284, 7806 (2009).

2.  The criteria for an increased initial compensable 
evaluation for the Veteran's numbness of the left thumb, 
status post division digital nerve, minor hand, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5224, 5228 (2009).

3.  The criteria for an increased initial compensable 
evaluation for the Veteran's right side corneal scar have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.84a, Diagnostic Code 6099-6001 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In correspondence dated August 2005, March 2006, March 2008, 
and March 2009, the RO satisfied its duty to notify the 
Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Specifically, the RO notified the Veteran of:  
information and evidence necessary to substantiate his 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the Veteran was 
expected to provide.  

However, the Veteran's claim for increased disability ratings 
arise from his disagreement with the initial evaluations 
following the grant of service connection for the above noted 
disabilities.  Courts have held that once service connection 
is granted and the claim is substantiated, additional notice 
is not required and any defect in the notice is not 
prejudicial.  Goodwin v. Peake, 22 Vet. App. 128, 134 (2008); 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is required for these claims.

VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
and VA medical records have been associated with the claims 
file.  All identified and available treatment records have 
been secured.  The Veteran has been informed of the law 
relevant to his claims.  The Veteran was medically evaluated 
in conjunction with this appeal, and received a hearing 
before the Board in August 2009. Therefore, the Board finds 
that the duties to notify and assist have been met.

Criteria & Analysis

The Veteran and his representative argue, in statements and 
hearing testimony before the Board in August 2009, that 
higher ratings are warranted for these service-connected 
disabilities.  Essentially, they argue that the severity of 
his service connected disabilities is greater than that 
contemplated by the current noncompensable evaluations. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Entitlement to an increased initial evaluation for a callous 
of the right 4th and 5th toe, including tinea pedis.

The Veteran's callous of the right 4th and 5th toe, including 
tinea pedis, is currently evaluated as noncompensably 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  
Under that code, a 10 percent rating is assigned for a 
moderate foot injury and 20 and 30 percent ratings are 
assigned for moderately severe and severe foot injuries, 
respectively.  

As the Veteran's service-connected disability includes a 
finding of tinea pedis, the  Board finds that the Veteran 
could also be rated under the code regarding tinea pedis, 38 
C.F.R. § 4.118, Diagnostic Code 7806, as analogous to the 
criteria for dermatitis and eczema.  That code provides that 
a noncompensable disability rating is assigned when there is 
less than 5 percent of the entire body or less than 5 percent 
of exposed areas affected, and; no more than topical therapy 
required during the past 12-month period.  A 10 percent 
rating is warranted when there is at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or; intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  
Higher ratings are warranted when the dermatitis or eczema 
affects a greater percentage of the skin or requires 
intermittent systemic therapy such as corticosteroid or other 
immunosuppressive drugs for a total duration of six weeks or 
more.  See Diagnostic Code 7806, 38 C.F.R. § 4.118.

Taking into account all relevant evidence, the Board finds 
that the criteria for a higher evaluation, for the Veteran's 
service connected callous of the right 4th and 5th toe, have 
not been met.  As noted above, in order to warrant an 
increased evaluation, the Veteran's disability would have to 
be found to be consistent with a moderate foot injury, or 
cover at least 5 percent of the Veteran's body, or require 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs.  The evidence simply does not 
show this criteria have been met.  

Turning to the Veteran's March 2006 VA examination, the 
Veteran reported that he had a recurrent callous on the 
medial aspect of his right little toe.  It caused him some 
mild discomfort, but no impairment in his walking, standing, 
or any daily activities.  He reported some itching.  He 
indicated that he received no medication for this, although 
he did use an over-the-counter insert to help with his feet. 
He also reported trouble in service with the top of his right 
great toe, which would rub against the top of his shoe and 
cause discomfort.  He reported resolution of the discomfort, 
and no great right toe pain, but that his nail had become 
thickened and discolored.  However, this did not cause him 
any functional impairment.  

Upon examination, the Veteran had a normal range of motion of 
all toes, as well as normal motor strength and sensation.  
There was no evidence of painful motion, edema, weakness, 
instability, or tenderness on exam.  Between the right fourth 
and fifth toe there was a 1cm callus at the proximal end of 
the fifth toe.  There was also an area of maceration between 
the toe space in fourth and fifth toes, and between the third 
and fourth toe space, consistent with tinea pedis.  The right 
great toe had a normal appearance, but the nail was 
hyperpigmented and dystrophic on the medial half of the 
toenail.  It was not tender, but had an onychomycotic 
appearance.  The fifth toenail also had dystrophic changes 
and onychomycotic features.  The Veteran was diagnosed with a 
recurrent callus on the fifth right toe, tinea pedis, and 
onychomycoses with dystrophic changes of the right great 
toenail.

This evidence, and all evidence of record, including the 
Veteran's hearing testimony, appears to indicate that the 
Veteran's service-connected right foot disability currently 
has no impact on his activities of daily living or his 
employment, and does not appear to be currently causing him 
any pain.  As such, the Board finds that his right foot 
disability can be considered no more than mild at most.  As 
the Veteran's right foot disability cannot be considered to 
rise to a level of symptomatology consistent with a moderate 
foot disability, the Board finds that the criteria for a 
higher evaluation under Diagnostic Code 5284 have not been 
met.  Further, while the examiner did not precisely measure 
the area affected by tinea pedis, as he identified it as only 
the space between the Veteran's two toes, the Board does not 
find that this area could possibly cover at least 5 percent 
of the Veteran's body, and the Veteran has indicated that he 
takes no medication for his right foot disability.  Thus, the 
Board finds that the criteria for a higher evaluation under 
Diagnostic Code 7806 have also not been met.  As the criteria 
for a higher evaluation for the Veteran's service-connected 
right foot disability have not been met under any of the 
applicable codes, the Board finds that the preponderance of 
the evidence of record is against an increased evaluation for 
the Veteran's callous of the right 4th and 5th toe, including 
tinea pedis.

Entitlement to an increased initial evaluation for numbness 
of the left thumb, status post division digital nerve, minor 
hand

The Veteran's numbness of the left thumb, status post 
division digital nerve, minor hand, is currently rated as 
noncompensably disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5224, for ankylosis of the thumb.  That code provides 
for a 10 percent rating evaluation for favorable ankylosis 
and a 20 percent rating evaluation for unfavorable ankylosis, 
of either the major or minor thumb.

The Board finds that the Veteran could also be rated under 38 
C.F.R. § 4.71a, Diagnostic Code 5228, for limitation of 
motion of the thumb.  Under that code, a noncompensable 
rating is warranted when there is limitation of motion of the 
thumb demonstrated by a gap of less than one inch (2.5 cm.) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  A 10 percent rating is 
warranted when there is a gap of one to two inches (2.5 cm. 
to 5.1 cm.) between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers.  A 20 percent rating 
requires a gap of more than two inches (5.1 cm.) between the 
thumb pad and the fingers with the thumb attempting to oppose 
the fingers. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, inccordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Taking into account all relevant evidence, the Board finds 
that the criteria for an increased evaluation for the 
Veteran's service-connected left thumb disability have not 
been met.  As noted above, in order to warrant an increased 
evaluation, the Veteran would have to be found to have either 
anklyosis of the thumb, or a gap of one to two inches between 
the thumb pad and the fingers, with the thumb attempting to 
oppose the fingers.  The evidence does not show this criteria 
has been met.

Reviewing the evidence of record, a March 2006 report of VA 
examination noted that the Veteran reported recurrent 
episodes of pruritis and decreased sensation around the scar 
site of his left thumb; however, he said he had no functional 
impairment in the use of his hands, and no pain.  Upon 
examination, the Veteran had a well healed superficial 2 cm 
scar along the palmar surface of the proximal phalanx of the 
left thumb.  It caused no limitation of motion.  The Veteran 
reported over the scar site and extending to the palmar 
surface of the distal phalanx, pruritis and decreased 
sensation to light touch.  Grip and strength were normal with 
no evidence of muscle atrophy and no joint problems.  There 
was no evidence that this involved any of the ligaments or 
tendons of the thumb.  He had full range of motion of all the 
joints of his hand.  He was able to oppose his thumb to all 
four fingers of the left hand and touch without difficulty.  
The Veteran was diagnosed with a prior laceration to the left 
thumb with residual mild pruritis and numbness.

The Veteran, in his hearing testimony in August 2009, 
indicated that his thumb had an annoying itch, and 
occasionally some pain, but no limitation of motion.

Therefore, considering this evidence, and all evidence of 
record, there is no information which indicates that the 
Veteran has any limitation of motion due to this disability, 
such that a higher rating would be warranted under Diagnostic 
Code 5228, let alone any evidence that the Veteran's thumb is 
anklyosed, such that a higher rating would be warranted under 
Diagnostic Code 5224.  As the criteria for a higher 
evaluation for the Veteran's service-connected left thumb 
disability have not been met under any of the applicable 
codes, the Board finds that the preponderance of the evidence 
of record is against an increased evaluation for the 
Veteran's left thumb disability.

Entitlement to an increased initial evaluation for a right 
side corneal scar, residual of herpes simplex

The Veteran's right sided corneal scar is rated under 
Diagnostic Code 6099-6001, 38 C.F.R. § 4.84a.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the specific basis for the evaluation assigned.  In 
this case the 6099 code represents an unlisted disability of 
the eye.  Here, the Veteran's service-connected right side 
corneal scar is rated as analogous to keratitis.  38 C.F.R. § 
4.84a, DC 6099-6001.

Notes specify that disabilities including keratitis, in 
chronic form, are to be rated from 10 percent to 100 percent 
for impairment of visual acuity or field loss, pain, rest 
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology.  
The minimum evaluation during active pathology is 10 percent. 
38 C.F.R. § 4.84a, DC 6001.

Therefore, in order for the Veteran to warrant a compensable 
evaluation, he would have to be found to have active 
pathology, to include such things as impairment of visual 
acuity or field loss.  The evidence however, does not show 
that the Veteran currently has any active pathology related 
to this disability.  Reviewing the evidence of record, a 
March 2006 report of VA eye examination noted that the 
Veteran had a small corneal epithelial scare on his right 
cornea as a result of herpes keratitis.  He noted no other 
history of eye surgery or treatment, but indicated that he 
had worn reading glasses since 1996.  His visual acuity was 
found to have a mild astigmatism, with presbyopic 
corrections.  He was found to have no diplopia or visual 
field defect.  Examination revealed a very faint corneal scar 
in the horizontal meridian at the 3 o clock position, 
approximately 2mm from the center of the cornea.  The Veteran 
was diagnosis with a minimal corneal scar.  The Veteran was 
also separately diagnosed with refractive error, and 
presbyopia, which were not linked to his corneal scar.

An October 2006 report of private treatment diagnosed the 
Veteran with chronic allergic conjunctivitis, regular 
astigmatism, and presbyopia.  However, that exam did not 
indicate that any of these conditions was related to his 
corneal scar.  In fact, that report noted the Veteran's 
corneal scar, but indicated that it did not involve the 
visual axis.

A May 2008 letter from the Veteran's private eye doctor 
indicated that the Veteran had been seen for a small visual 
acuity defect, and required a reading correction, 
specifically bifocal glasses.  It was noted that the corneas 
presented with a small faint subepithelial haze and a few 
opacities which may have been due to an old viral infection.  
The examiner did not indicate that the Veteran had any visual 
acuity defects related to his corneal scar.

Therefore, considering this evidence, and all evidence of 
record, while the Veteran has testified that he believes he 
has some visual problems related to his corneal scar, there 
is simply no medical evidence of record indicating that the 
Veteran has any active pathology related to his corneal scar, 
to include any visual field loss or impairment of visual 
acuity.  With no finding of any active pathology, the Board 
finds that the criteria for an increased evaluation have not 
been met, and the preponderance of the evidence of record is 
therefore against these claims.

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and 
increased ratings must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to a compensable disability rating for a callous 
of the right 4th and 5th toe, including tinea pedis is denied.

Entitlement to a compensable disability rating for numbness 
of the left thumb, status post division digital nerve, minor 
hand is denied.

Entitlement to a compensable disability rating for a right 
side corneal scar, residual of herpes simplex is denied.



____________________________________________
M.W. KREINDLER 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


